Citation Nr: 0015977	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-24 090	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  During the 
pendency of the veteran's claims, it was determined that the 
Roanoke RO would handle the matter of the attorney fees at 
issue in this decision.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on October 29, 1997, a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained his attorney in February 1998, within 
one year of the date of the Board's decision.  

2.  On February 24, 1998, the veteran and his attorney 
entered into a contingent attorney fee agreement which 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.

3.  An October 1999 RO rating decision granted an earlier 
effective date, from December 2, 1982, to October 1, 1979, 
for the assignment of a 10 percent evaluation for bipolar 
disorder, and this determination resulted in past-due 
benefits being payable to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the February 24, 
1998 for the assignment of an effective date of October 1, 
1979, for a 10 percent rating for bipolar disorder have been 
met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on October 29, 
1997, denying entitlement to an effective date earlier than 
October 2, 1982, for the assignment of a 10 percent 
evaluation for bipolar disorder.  Thereafter, the veteran and 
his attorney entered into an attorney fee agreement on 
February 24, 1998, to represent the veteran in his claim for 
VA benefits denied in the October 1997 Board decision.  At 
the time the fee agreement was entered into, the veteran was 
appealing the denial of his claims to the Court of Appeals 
for Veterans Claims (Court).  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past-due benefits directly by the VA.  

In August 1999, the parties filed two joint motions, one of 
which included a stipulation that the veteran would drop his 
appeal of the issue at hand and that the VA would assign an 
effective date of October 1, 1979, for a 10 percent rating 
for bipolar disorder.  On September 3, 1999, the Court issued 
an Order granting both motions and dismissing the appeal as 
to the earlier effective date for the 10 percent rating for 
bipolar disorder.  The Court also observed that the fee 
agreement contained a provision for an attorney lien on the 
claim, and that such a provision was unreasonable and 
unenforceable.  See Vargas-Gonzalez v. West, 12 Vet. App. 
63,64 (1998).  Thus, the Court ordered that the attorney file 
an amended, compliant fee agreement within 30 days of the 
date of the Order.  

In October 1999, the RO issued a rating decision consistent 
with the Joint Motion stipulation and the Court Order.  That 
is, the RO assigned an effective date of October 1, 1979, for 
the 10 percent rating for bipolar disorder.  Thereafter, in a 
series of communications, the veteran was informed of the 
rating action and the resulting award.  Although a series of 
payment and calculation errors were encountered, the record 
reflects that, ultimately, past-due benefits resulted from 
the award and that an amount was withheld for attorney fees.  

Based on this evidence, the Board finds that the February 
1998 attorney fee agreement, as modified in compliance with 
the Court Order, satisfied the eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  Clearly the 
record includes a final decision promulgated by the Board, a 
notice of disagreement pertaining to that decision dated 
after November 18, 1988, and documentation reflecting the 
retention of counsel within one year of the Board's decision.  
Thus, all of the statutory criteria for payment of attorney's 
fees directly by VA out of past-due benefits have been met.  
See 38 U.S.C.A. § 5904(d).

Further, other requirements have been met.  The total fee 
(excluding expenses) does not exceed 20 percent of the total 
amount of past-due benefits awarded; the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the veteran, and, as reflected in the RO's post-
award communications, the award of past-due benefits resulted 
in a cash payment to the veteran from which a fee may be 
deducted.  See 38 C.F.R. § 20.609(h)(1).  With regard to the 
previously noted attorney lien provision in the agreement, 
the Board presumes that the attorney complied with the Court 
Order and filed an amended fee agreement within the 
appropriate time period which was free of the language that 
would render the agreement both unenforceable and invalid.  

In the aforementioned communications to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $2106.00, and that 20 percent of that amount, or 
$421.20, representing the maximum past-due benefits allowable 
for attorney fees, was being withheld from the veteran's 
award pending a determination by the Board regarding the 
award of attorney fees in this case.  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
an earlier effective date for the 10 percent rating for 
bipolar disorder.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., October 1, 1979, and the date of the previous 
effective date, i.e., December 2, 1982.  Thus, the attorney 
is entitled to payment of 20 percent of the amount accrued 
between those two dates.  See 38 C.F.R. § 20.609(h)(3)(i) 
(1999).  Payment of monetary benefits based, as here, on an 
award of an earlier effective date may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  See 38 
U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).  
Hence, the actual payment of monetary benefits was effective 
from November 1, 1979, as the veteran and his attorney were 
advised by the previously noted communications from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded for the 
grant of an earlier effective date of a 10 percent rating for 
bipolar disorder for the period of time between October 1, 
1979, and December 2, 1982.


		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


